— Order, Court of Claims (Gerard Weisberg, J.), entered March 31, 1989, which granted claimant’s motion for summary judgment, and a judgment of said court entered on or about April 17, 1989 in favor of the claimant in the total sum of $7,544.51 both unanimously affirmed, without costs.
The State conceded that the Bronx County Clerk negligently failed to timely docket claimant’s Nassau County judgment, thus allowing the judgment debtor to convey his parcel of land in Bronx County free of claimant’s encumbrance and frustrating claimant’s ability to execute on the judgment. However, the State on appeal argues that in failing to properly docket the judgment, the Bronx County Clerk acted as a local rather than as a State official, and that therefore the City of New York and not the State should be held liable. Alternatively, the State argues that even if the Clerk acted in his capacity as a State official, sovereign immunity protects the State from liability for the Clerk’s negligence.
The docketing of a judgment is fundamentally a court act and arises from the County Clerk’s role as Clerk of the Supreme Court. (Ashland Equities Co. v Clerk of N. Y. County, 110 AD2d 60, 63-64 [1st Dept 1985]; Haskins v State of New York, 145 AD2d 915 [4th Dept 1988].) When the Clerk acts in his role as Clerk of the Supreme Court, he acts as a *262State officer. (Supra.) The Clerk has a duty to properly and timely docket judgments, and the act of recording the judgment on the record is not discretionary. Therefore, the doctrine of sovereign immunity does not obtain to insulate the State from liability for the Clerk’s negligent failure with respect to recording judgments. (See, Arteaga v State of New York, 72 NY2d 212, 216 [1988].) The State has assumed liability under the rules applicable to corporations and individuals for the actions of its officers and employees in the negligent performance of the everyday operations of government. (Supra.) Concur — Murphy, P. J., Kupferman, Carro, Kassal and Wallach, JJ.